In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00204-CR



             ISIAAH ALBERTY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1625217




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number.”

TEX. R. APP. P. 9.10(a)(1). Volume seven of the reporter’s record includes appellant’s social

security number. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper

filing with the court, including the contents of any appendices, must not contain sensitive data.”

TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

seven of the reporter’s record contains sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(g), to seal the electronically filed seventh volume of the

reporter’s record in this case.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: June 6, 2017




                                                 2